United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2610
                                   ___________

Tommy D. Hall,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Officer Nick Elrod, Texarkana         *
Police Department, Texarkana,         * [UNPUBLISHED]
Arkansas; Officer Jeremy Gordon,      *
Texarkana Police Department; Sgt.     *
Devin Warner, Texarkana Police        *
Department,                           *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: October 25, 2010
                                Filed: October 28, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Arkansas inmate Tommy Hall appeals from the district court’s1 28 U.S.C.
§ 1915A dismissal with prejudice of his 42 U.S.C. § 1983 complaint against three


      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.
police officers. In his complaint, Hall alleged that the officers had conducted an
unlawful search and seizure in August 2004; that they filed a police report regarding
his arrest and specific events after his arrest which was deliberately false and based
upon fabricated information; that they attempted to bring a false felony drug charge
against him; and that they falsely testified against him during proceedings on the
felony drug charge, which was eventually dismissed. Hall also later asserted that
defendants had engaged in an unlawful conspiracy regarding the felony drug charge.

        We review the dismissal de novo. See Cooper v. Schriro, 189 F.3d 781, 783
(8th Cir. 1999) (per curiam) (§ 1915A dismissal reviewed de novo). As to Hall’s
claims based upon the alleged unlawful search and seizure and defendants’ alleged
falsification of a police report, we note the inapplicability of the deferred-accrual rule
in Heck v. Humphrey, 512 U.S. 477 (1994), see Wallace v. Kato, 549 U.S. 384, 393
(2007) (Heck rule for deferred accrual is called into play only when there is extant
conviction, rather than anticipated future conviction), and we conclude that these
claims, filed in July 2009, were time-barred, see Miller v. Norris, 247 F.3d 736, 739
(8th Cir. 2001) (Arkansas three-year personal injury statute of limitations applies to
§ 1983 action); see also Wallace, 549 U.S. at 387-88 (federal law looks to law of State
in which cause of action arose for statute of limitations, while accrual date of § 1983
cause of action is question of federal law); Eidson v. State of Tenn. Dept. of
Children’s Servs., 510 F.3d 631, 635 (6th Cir. 2007) (statute of limitations on § 1983
claim ordinarily starts to run when plaintiff knows or has reason to know of the injury
which is the basis of the action); Johnson v. Johnson County Comm’n Bd., 925 F.2d
1299, 1301 (10th Cir. 1991) (claims arising out of police action, such as search and
seizure, are presumed to have accrued when actions actually occurred).

       We also agree with the district court that Hall failed to state a claim against
defendants for engaging in an unlawful conspiracy, see Nelson v. City of McGehee,
876 F.2d 56, 59 (8th Cir. 1989) (allegations of conspiracy must be pleaded with
sufficient specificity and factual support to suggest defendants had meeting of minds

                                           -2-
directed toward unconstitutional action), for testifying falsely against him, see Briscoe
v. LaHue, 460 U.S. 325, 329-46 (1983) (witnesses are absolutely immune from § 1983
suit), and for bringing a false criminal charge against him, see State v. Murphy, 864
S.W.2d 842, 844 (Ark. 1993) (choice of which charges to file against accused is
matter entirely within prosecutor’s discretion).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                          -3-